DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. The applicant states that the “optical machine-readable representation of data” of claim 15 is not addressed by either prior art reference (Krishnan and Santiago). 
The Applicant argues that the Office asserted that Krishnan discloses a test card comprising an optical machine-readable representation of data that encodes associated identification information at paras. 0108 and 0061. However, Krishnan does not disclose a test card comprising an optical machine-readable representation of data that encodes optically verifiable test card identification information associated with the test card, as claimed in claim 15.
Santiago does not cure the deficiencies in the teaching of Krishnan, as outlined above with respect to claim 15. Applicant further notes that the Examiner has made no such argument with respect to Santiago.
However, this limitation is addressed by the “non-transitory computer readable storage media” of Krishnan. The rejection of the “optical machine-readable representation of data” in the instant application is discussed further in the rejections of this Office Action. 
Krishnan teaches an analyte analysis method (see Abstract) wherein the optical machine-readable representation of data encodes test card identification information associated with the test card (the computer readable storage media is encoded with a program including instructions executable by at least one processor of a digital processing device, see [0061], wherein the instructions related to the test cartridge correlate to the identification information), and wherein the user input data includes a passcode associated with the test card (the user interface of the digital processing device requires user authentication which includes a password, see [0106]).
Further, in the analogous art of analyte detection methods, Santiago teaches a method wherein the optical machine-readable representation of data (referred to as the device identifying component which comprises a QR code or barcode, see [0174]) encodes test card identification information associated with the test card (the device identifying component encodes information regarding test name information, calibration information, or the nature of the test, see [0174], the component is communication with a control system that receives user input, see [0280]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US 2018/0322941), and further in view of Santiago et al. (US 2016/0025752).
Regarding claim 15, Krishnan et al. teaches a method for anonymized diagnosis (referred to as a method for data analysis based on anonymized healthcare data, which includes a diagnosis, see [0034]), the method comprising: receiving, at a server device (referred to as a remote server that receives testing data, see [0038]), image data and user input data from a mobile device (referred to as the digital processing device, or smartphone, that receives user input/instructions and image data for analysis, see [0011]), wherein the image data is based on an image of one or more portions of a test card (the image data corresponds to the images of an assayed biological sample, see [0044]), wherein the test card comprises one or more lateral flow assay (referred to as an immunoassay within an analyte kit, see [0035]) and an optical machine-readable representation of data (referred to as the computer readable storage medium, see [0108]), wherein the optical machine-readable representation of data encodes test card identification information associated with the test card (the computer readable storage media is encoded with a program including instructions executable by at least one processor of a digital processing device, see [0061]), and wherein the user input data includes a passcode associated with the test card (the user interface of the digital processing device requires user authentication which includes a password, see [0106]); determining, at the server device (remote server), whether the passcode included in the user input data received from the mobile device is valid by checking a database for correlation between the identification data and the passcode (the metadata regarding user identity is uploaded to the remote server and from there it is determined whether or not the password corresponds to the appropriate user’s identity, see [0011] and [0058]); in response to determining that the passcode is valid, at the server device (remote server), determining the test point position selected at manufacture and interpreting a test matrix of the test card to determine a test result based on the image data received from the mobile device and the test point position selected at manufacture (the image data is converted into a distribution of numerical values that correspond to signal intensity at the testing regions, wherein the result is based off the distribution of the values, see [0044], a distribution of numbers is considered a matrix); sending, at the server device (remote server), the test result to the mobile device (the remote server sends the result of the assay to the patient’s smartphone, see [0011]).
However, Krishnan et al. does not explicitly teach the that optical machine-readable representation of data encodes optically verifiable test card identification information, wherein the test card identification information correlates to a passcode associated with the test card. 
However, in the analogous art of methods for detecting analytes, Santiago et al. teaches a device for diagnosis (see [0095]) wherein the optical machine-readable representation of data encodes optically verifiable test card identification information (referred to as the device identifying component consisting of a barcode or QR code, or machine-readable representation of data, wherein the data encodes the serial number and test information (which encompasses the passcode associated with the test card, see [0175]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the computer-readable storage medium and password for user identification of Krishnan et al. to include the encoding of the serial number and test information described in Santiago et al. for the benefit of holding information regarding the analyte of interest or specific manufacturer for the testing device (see [0174]- [0175] in Santiago et al.).
Further, Krishnan et al. does not explicitly teach that the lateral flow assay comprises at least one or more test, dummy, and control patterns that have been positioned in randomized possible test point positions at manufacture. 
In the analogous art of methods for detecting analytes, Santiago et al. teaches one or more lateral flow assays (referred to as a lateral flow assay, see [0006]) each comprises a membrane having one or more test patterns (referred to as the test band, see [0238]), one or more dummy patterns (referred to as the non-target analyte band, or volumetric band, see [0228]), and one or more control patterns (referred to as the control band, see [0228]), and wherein positioning of each test pattern is randomized at manufacture by dispensing each test pattern at a test point position selected from among a plurality of possible test point positions (the test band can be placed in a range of positions at manufacture, see [0114]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the immunoassay of Krishnan et al. to have included the bands described in Santiago et al. for the benefit of determining whether the lateral flow assay is completed or not due to the change in property in each of the banded areas where results are displayed.
Regarding claim 16, Krishnan et al. teaches the method as recited in claim 15, further comprising: capturing, at the mobile device; the image of the one or more portions of the test card (the camera of the digital processing device can capture an image of the results portion of the cartridge, see [0011]); receiving, at the mobile device, the user input data (the digital processing device is configured to receive instruction from the user, see [0011]), wherein the user input data includes the passcode (the user interface of the digital processing device requires user authentication which includes a password, see [0106]); and sending, at the mobile device (digital processing device), the  image data and the user input data to the server device (remote server) for analysis (the image data and user information data is sent from the digital processing device to a remote server for analysis, see [0058]).
Regarding claim 17, Krishnan et al. teaches the method as recited in claim 16, further comprising: receiving, at the mobile device, the test result from the server device (the remote server performs the analysis and relays the results to the digital processing device, see [0064]); interpreting, at the mobile device, the test result received from the server device (at the mobile device, an algorithm may interpret results from the remote server to determine the medical condition and further course of action, see [0047]); displaying, at the mobile device, test card results based on the interpreting operation (the user’s health condition following analysis is shown based on the test results and the provided user information, see [0036]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/               Examiner, Art Unit 1798                                                                                                                                                                                         
/JENNIFER WECKER/               Primary Examiner, Art Unit 1797